Exhibit 10.3

       

CERTIFICATE OF
DESIGNATION
of
SERIES G CONVERTIBLE PREFERRED STOCK
of
NatureWell, Incorporated

       

          NatureWell, Incorporated, a corporation organized and existing under
the General Corporation Law of the State of Delaware (the "Corporation"),

       

          DOES HEREBY CERTIFY:

       

          THAT, pursuant to the authority conferred upon the board of directors
by the Certificate of Incorporation (as restated) of this Corporation and
Section 151 of Title 8 of the Delaware Code; the board of directors has duly
adopted the following resolution:

       

          RESOLVED, that, pursuant to the authority expressly granted to and
vested in the board of directors of this Corporation by the provisions of its
Certificate of Incorporation, the board of directors hereby creates a series of
Preferred Stock to consist of 4,000,000 of the 15,000,000 shares of Preferred
Stock, $.01 par value per share, which this Corporation now has authority to
issue, and the board of directors hereby fixes the designation, powers,
preferences and relative, participating, optional and other special rights, and
the qualifications, limitations or restrictions thereof, of the shares of such
series (in addition to the designation, powers, preferences and relative,
participating, optional and other special rights, and the qualifications,
limitations or restrictions thereof, set forth in the Certificate of
Incorporation of this Corporation which are applicable to Preferred Stock of all
series) as follows:

       

1.

Designation.

The distinctive designation of such series shall be the Series G Convertible
Preferred Stock (the "Series G Preferred Stock").        

2.

Number of Shares.

The number of shares, which shall constitute such series, shall be 4,000,000
shares, which number may not be increased or decreased in part without the prior
written consent of a majority of the outstanding Series G Preferred Stock.      
 

3.

Dividends.

         

(a)

The Corporation shall not be required to pay any dividend on the Series G
Preferred Stock. However, so long as the Series G Preferred is outstanding, no
dividends whatever shall be paid or declared, nor shall any distribution be
made, on any Junior Stock, other than a dividend or distribution payable in
Junior Stock or warrants or other rights to purchase Junior Stock, without the
prior written consent of a majority of the outstanding Series G Preferred Stock.

       

4.

Liquidation Rights.

The Series G Preferred Stock shall have no liquidation preference over any
Junior Stock.        

5.

Voting Rights.

Except as otherwise provided by law or the Certificate of Incorporation, each
share of the Series G Preferred Stock shall be entitled to cast a vote for all
matters that are presented to the Corporation's shareholders for a vote, whether
by shareholder meeting (annual or special) or by written consent, equal to 1
vote for each share of Common Stock that the Series G Preferred Stock is
entitled to convert into at the time of such vote. For example; if 1 share of
Series G Preferred Stock is entitled to convert into 84,840 shares of Common
Stock at the time of a shareholder vote, then each share of Series G Preferred
Stock is entitled to cast 84,840 votes, regardless of whether the Corporation
has a sufficient number of authorized, but unissued, Common Stock available for
the Series G Preferred Stock to convert into at the time of such vote.        

6.

Conversion Rights.

All outstanding shares of the Series G Preferred Stock shall convert into fully
paid and non-assessable Common Stock of the Corporation upon the terms and
conditions of this section;          

(a)

For the purposes of this Section 6, each share of Series G Preferred Stock shall
be convertible into 84,840 shares of the Corporation's Common Stock.

 

(b)

In case at any time the Common Stock outstanding shall be combined into a lesser
number of shares, whether by reclassification, recapitalization, reduction of
capital stock, whether referred to as a "reverse split" or otherwise, or other
corporate action of similar or different kind, then the amount of common shares
that the Series G Preferred shall be convertible into shall be proportionately
decreased.

 

(c)

In case at any time any Common Stock shall be issued, or be deemed to have been
issued, as a dividend on outstanding Common Stock or shall be issued upon
subdivision, reclassification, recapitalization, whether referred to as a "stock
split" or otherwise, the amount of common shares that the Series G Preferred
shall be convertible into shall be proportionately increased.

 

(d)

In case at any time any warrants, rights or any other security which is declared
or issued to the holders of Common Stock or which Common Stock holders have the
right to acquire, the Series G Preferred Stock shall automatically be entitled
to such rights and/or the receipt of such rights or warrants or other instrument
in the same proportion as if the Series G Preferred Stock had been converted on
the day such right, warrant or security was declared without having to convert
the Series G Preferred Stock.

 

(e)

At such time that the Corporation has a sufficient number of authorized and
unissued shares of Common Stock available to facilitate the conversion into
Common Stock of all outstanding shares of the Series G Preferred Stock, the
conversion of the Series G Preferred Stock into Common Stock shall automatically
occur one (1) business day following the date that such sufficient number of
authorized and unissued shares of Common Stock becomes available, at the
conversion rate that is in effect at that time (the "Forced Conversion"). The
Corporation shall effect a Forced Conversion by delivering to each holder of
Series G Preferred a notice (the "Notice of Forced Conversion") informing each
holder of the date that the Forced Conversion became effective (the "Effective
Date") and that their Series G Preferred Stock certificate or certificates are
rendered null and void as of the Effective Date. All Series G Preferred
certificates shall be rendered null and void as of the Effective Date of a
Forced Conversion. Following a Forced Conversion the Corporation shall deliver
to each holder of Series G Preferred Stock the shares of Common Stock that each
holder is entitled to receive upon a Forced Conversion within thirty (30) days
of the Effective Date of the Forced Conversion.

 

(f)

All Series G Preferred Stock which shall have been the subject of a Forced
Conversion as herein provided shall no longer be deemed to be outstanding and
all rights with respect to such shares of stock, including the rights, if any,
to receive notices and to vote, shall forthwith cease except only the rights of
the holders thereof to receive Common Stock in exchange therefor. Any Series G
Preferred Stock so converted shall be permanently retired, shall no longer be
deemed outstanding and shall not be reissued.

 

(g)

The Corporation shall promptly take all actions necessary to provide for a
number of authorized shares of Common Stock sufficient to provide for the
conversion of the Series G Preferred Stock outstanding upon the basis
hereinbefore provided, and thereafter shall at all times be reserved for such
conversion. If the Corporation shall propose to issue any securities or to make
any change in its capital structure which would change the number of shares of
Common Stock into which each share of Series G Preferred Stock shall be
convertible as herein provided, the Corporation shall at the same time also make
proper provision so that thereafter there shall be a sufficient number of shares
of Common Stock authorized and reserved for conversion of the outstanding Series
G Preferred Stock on the new basis.

 

(h)

The term "Common Stock" as used in this Section 6 shall mean stock of the class
designated as regular Common Stock of the Corporation on the date the Series G
Preferred Stock is created.

       

7.

Definitions.

For the purposes of this resolution, the following terms shall have the meanings
indicated.          

(a)

The term "Preferred Stock" means the class of 15,000,000 shares of Preferred
stock, par value $.01 per share, authorized for issuance by the Certificate of
Incorporation of this Corporation.

 

(b)

The term "Junior Stock" means (i) Common Stock, and (ii) all those classes and
series of preferred or special stock and all those series of Preferred Stock, by
the terms of the Certificate of Incorporation or of the instrument by which the
board of directors, acting pursuant to authority granted in the Certificate of
Incorporation, shall designate the special rights and limitations of each such
class and series of preferred or special stock or series of Preferred Stock,
which shall be subordinate to Series G Preferred Stock with respect to the right
of the holders thereof to receive dividends or to participate in the assets of
this Corporation distributable to stockholders upon any liquidation, dissolution
or winding up of this Corporation.

       

8.

General.

The section headings contained in this resolution are for reference purposes
only and shall not affect in any way the meaning of this resolution.        

          IN WITNESS WHEREOF, the Corporation has caused this Certificate of
Designation to be executed as of the 8th day of March 2013, by an officer
thereunto duly authorized.

         

NatureWell, Incorporated

           

By  /s/ James R. Arabia
James R. Arabia, Chief Executive Officer

